Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Amendments of Claims 1, 9, 13, 21 and 22 are acknowledged.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Thornton Attorney for the Applicant on 07/06/2022.

The application has been amended as follows: 

Claim 1 will now read:
1.	A surgical instrument, comprising:
	a displacement member movable within the surgical instrument between a proximal position and a distal position;
	a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position;
	a control circuit coupled to the motor;
a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member;
	a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time;
	wherein the control circuit is configured to:
		retrieve predetermined time intervals from a memory, wherein an initial predetermined time interval of the retrieved predetermined time intervals is different than another predetermined time interval of the retrieved predetermined time intervals;
		transmit control signals to the motor, wherein the control signals are configured to translate the displacement member between the proximal position and the distal position over predefined zones, wherein each predefined zone is defined by a predetermined time interval of the retrieved predetermined time intervals, wherein each control signal corresponds to a command velocity of the motor, and wherein each command velocity corresponds to a desired velocity of the displacement member through a predefined zone of the predefined zones;
receive, from the position sensor, a position of the displacement member in a current zone of the predefined zones, wherein the current zone is defined by a first predetermined time interval of the retrieved predetermined time intervals;
transmit a first control signal of the control signals to the motor, wherein the first control signal corresponds to a first command velocity of the motor;
measure, using the position sensor, displacement of the displacement member at the end of the first predetermined time interval, wherein the measured displacement is defined as a distance traveled by the displacement member during the first predetermined time interval in response to the first command velocity; and 
set a command velocity of the displacement member for a subsequent zone of the predefined zones based on the measured displacement of the displacement member within the current zone.

Claim 9 will now read:
9.	A surgical instrument, comprising:
	a displacement member movable within the surgical instrument between a parked position and an ending position;
	a motor coupled to the displacement member to translate the displacement member from the parked position toward the ending position;
	a control circuit coupled to the motor;
a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member;
	a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time;
	wherein the control circuit is configured to:
		retrieve predetermined time intervals from a memory, wherein an initial predetermined time interval of the retrieved predetermined time intervals is different than another predetermined time interval of the retrieved predetermined time intervals;
		transmit control signals to the motor, wherein the control signals are configured to translate the displacement member from the parked position toward the ending position over predefined zones, wherein each predefined zone is defined by a predetermined time interval of the retrieved predetermined time intervals, wherein each control signal corresponds to a command velocity of the motor, and wherein each command velocity corresponds to a desired velocity of the displacement member through a predefined zone of the predefined zones;
receive, from the position sensor, a position of the displacement member in a current zone during an initial predetermined time interval of the retrieved predetermined time intervals;
transmit a first control signal of the control signals to the motor, wherein the first control signal corresponds to an initial command velocity of the motor;
measure, using the position sensor, displacement of the displacement member from the parked position to a distal position during the initial predetermined time interval, wherein the measured displacement is defined as a distance traveled by the displacement member during the initial predetermined time interval in response to the initial command velocity; and 
set a command velocity of the displacement member for a first dynamic zone of the predefined zones based on the measured displacement from the parked position to the distal position.

Claim 13 will now read:
13.	A method of controlling motor velocity in a surgical instrument, the surgical instrument comprising a displacement member movable within the surgical instrument between a proximal position and a distal position, a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position, a control circuit coupled to the motor, a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member, a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time, the method comprising:
retrieving, from a memory, predetermined time intervals, wherein an initial predetermined time interval of the retrieved predetermined time intervals is different than another predetermined time interval of the retrieved predetermined time intervals;
receiving, by the position sensor, a position of the displacement member within a current predefined zone of a plurality of predefined zones, wherein the current predefined zone is defined by a first predetermined time interval of the retrieved predetermined time intervals;
transmitting, by the control circuit, a first control signal to the motor, wherein the first control signal corresponds to a first command velocity of the motor, and wherein the first command velocity corresponds to a desired velocity of the displacement member through the current predefined zone;
measuring, by the control circuit, displacement of the displacement member at the end of the first predetermined time interval of the retrieved predetermined time intervals, wherein the measured displacement is defined as a distance traveled by the displacement member during the first predetermined time interval in response to the first command velocity for the current predefined zone; and 
setting, by the control circuit, a command velocity of the displacement member for a subsequent zone of a plurality of predefined zones based on the measured displacement within the current predefined zone.

Allowable Subject Matter
Claims 1, 3 to 13 and 15 to 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1 and 9:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical instrument comprising: a displacement member movable within the surgical instrument between a proximal position and a distal position; a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position; a control circuit coupled to the motor; a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member; a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time;
	wherein the control circuit is configured to:
		retrieve predetermined time intervals from a memory, wherein an initial predetermined time interval of the retrieved predetermined time intervals is different than another predetermined time interval of the retrieved predetermined time intervals;
		transmit control signals to the motor, wherein the control signals are configured to translate the displacement member between the proximal position and the distal position over predefined zones, wherein each predefined zone is defined by a predetermined time interval of the retrieved predetermined time intervals, wherein each control signal corresponds to a command velocity of the motor, and wherein each command velocity corresponds to a desired velocity of the displacement member through a predefined zone of the predefined zones;
receive, from the position sensor, a position of the displacement member in a current zone of the predefined zones, wherein the current zone is defined by a first predetermined time interval of the retrieved predetermined time intervals;
transmit a first control signal of the control signals to the motor, wherein the first control signal corresponds to a first command velocity of the motor;
measure, using the position sensor, displacement of the displacement member at the end of the first predetermined time interval, wherein the measured displacement is defined as a distance traveled by the displacement member during the first predetermined time interval in response to the first command velocity; and 
set a command velocity of the displacement member for a subsequent zone of the predefined zones based on the measured displacement of the displacement member within the current zone.

The Most similar art of record would be Leimbach (US 2014/0263538), as discussed in the previous office actions. Leimbach discloses a surgical instrument comprising: a displacement member movable within the surgical instrument between a proximal position and a distal position; a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position; a control circuit coupled to the motor; a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member; a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time, also measures displacement of the displacement member with the position sensor during the elapsed time to compare with a desired velocity of the displacement member and make adjustments.
But the control circuit of Leimbach does not retrieve predetermined time intervals from a memory and measure displacement of the displacement member at the end of the predetermined time interval; Leimbach measures the time that takes the displacement member to travel between predetermined points to calculate a velocity while, as mentioned above, the claimed invention measure displacement of the displacement member at predetermined time intervals and set a command velocity of the displacement member for a subsequent zone of the predefined zones based on the measured displacement of the displacement member within the current zone.

Regarding Claim 13:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of controlling the motor velocity of a surgical instrument comprising: a displacement member movable within the surgical instrument between a proximal position and a distal position; a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position; a control circuit coupled to the motor; a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member; a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time;
	The method comprising:
	retrieving predetermined time intervals from a memory, wherein an initial predetermined time interval of the retrieved predetermined time intervals is different than another predetermined time interval of the retrieved predetermined time intervals;
	transmitting control signals to the motor, wherein the control signals are configured to translate the displacement member between the proximal position and the distal position over predefined zones, wherein each predefined zone is defined by a predetermined time interval of the retrieved predetermined time intervals, wherein each control signal corresponds to a command velocity of the motor, and wherein each command velocity corresponds to a desired velocity of the displacement member through a predefined zone of the predefined zones;
receiving, by the position sensor, a position of the displacement member in a current zone of the predefined zones, wherein the current zone is defined by a first predetermined time interval of the retrieved predetermined time intervals;
transmitting a first control signal of the control signals to the motor, wherein the first control signal corresponds to a first command velocity of the motor;
measuring, by the control circuit, displacement of the displacement member at the end of the first predetermined time interval, wherein the measured displacement is defined as a distance traveled by the displacement member during the first predetermined time interval in response to the first command velocity; and 
setting a command velocity of the displacement member for a subsequent zone of the predefined zones based on the measured displacement of the displacement member within the current zone.

Same as discussed for Claims 1 and 9. the most similar art of record would be Leimbach (US 2014/0263538), as discussed in the previous office actions. Leimbach discloses a surgical instrument comprising: a displacement member movable within the surgical instrument between a proximal position and a distal position; a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position; a control circuit coupled to the motor; a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member; a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time, also measures displacement of the displacement member with the position sensor during the elapsed time to compare with a desired velocity of the displacement member and make adjustments.
But the method of Leimbach does not include retrieving predetermined time intervals from a memory and measure displacement of the displacement member at the end of the predetermined time interval; Leimbach measures the time that takes the displacement member to travel between predetermined fixed points to calculate a velocity while, as mentioned above, the claimed invention measure displacement of the displacement member at predetermined time intervals and set a command velocity of the displacement member for a subsequent zone of the predefined zones based on the measured displacement of the displacement member within the current zone.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731